Citation Nr: 0021988	
Decision Date: 08/18/00    Archive Date: 08/23/00

DOCKET NO.  98-17 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for headaches as a 
result of ionizing radiation exposure.

2.  Entitlement to service connection for a stomach disorder 
(passing mucous) as a result of ionizing radiation exposure.  

3.  Whether new and material evidence has been submitted 
sufficient to reopen the claim of entitlement to service 
connection for memory loss as a result of ionizing radiation 
exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

This veteran had active service from August 1955 to September 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 1998 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) that determined that the 
veteran's service connection claims were not well grounded.  

The Board notes that service connection for cerebral atrophy, 
claimed as memory loss based on exposure to ionizing 
radiation, was denied in a rating decision dated in January 
1994.  The veteran did not contest that rating action; thus, 
that decision became final.  In September 1997, the veteran 
claimed entitlement to service connection for the three 
disabilities listed above, including memory loss due to 
exposure to ionizing radiation.  Although the RO did not 
address the prior 1994 rating decision in the May 1998 rating 
action currently on appeal, in view of a prior final 
disallowance on this matter, the issue properly before the 
Board is whether new and material evidence has been submitted 
in support of his service connection claim for memory loss.  



FINDINGS OF FACT

1.  No competent medical evidence has been submitted linking 
any post-service headaches to the veteran's period of active 
service or any incident therein.

2.  No competent medical evidence has been submitted linking 
any post-service stomach disorder (passing mucous) to the 
veteran's period of active service or any incident therein.

3.  All evidence necessary for equitable resolution of the 
issues on appeal has been obtained.

4.  Service connection for cerebral atrophy, claimed as 
memory loss was denied in a January 1994 rating decision; no 
timely appeal followed.

5.  Material submitted in support of his application to 
reopen a claim of service connection for memory loss due to 
exposure to ionizing radiation since the 1994 RO rating 
decision consists of duplicates of some service personnel 
records, private medical outpatient records, and personal 
statements.  Although new, the evidence is not material as it 
does not bear directly or substantially on the specific 
matter under consideration, and is not so significant that it 
must be considered to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for headaches is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The veteran's claim of entitlement to service connection 
for a stomach disorder (passing mucous) is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

3.  The January 1994 RO decision that denied service 
connection for cerebral atrophy, claimed as memory loss, is 
final.  38 U.S.C.A. §§ 5108; 7104 (West 1991); 38 C.F.R. 
§ 20.1103 (1999).  

4.  New and material evidence has not been submitted to 
reopen the claim of service connection for memory loss, 
formerly claimed as cerebral atrophy, due to exposure to 
ionizing radiation.  38 U.S.C.A. §§ 5107, 5108 (West 1991); 
38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Factual Background

Enlistment examination dated in July 1955 is silent for any 
pertinent findings.  Separation examination dated in August 
1958 is negative for any relevant notations or clinical 
findings.  Otherwise, the veteran's service medical records 
are devoid of information related to his current claims.  The 
veteran's service personnel records reflect that the veteran 
was aboard the ship USS Mispillion.  

In December 1958, the veteran claimed entitlement to service 
connection for a peptic ulcer and in a rating decision dated 
in February 1959, the RO denied entitlement to service 
connection for duodenitis and peptic ulcer based on a lack of 
clinical evidence to support inservice incurrence or 
diagnosis within one year of discharge.  

In a form dated in January 1959 from the Chief, Bureau of 
Medicine and Surgery, Naval Records Management Center, it is 
noted that there were no records to indicate that the veteran 
had a stomach condition while in service.  

VA medical examination and x-ray study conducted in February 
1959 reveals the veteran's contentions that in August 1958, 
he began to experience epigastric pain, but did not go to 
sick call for treatment.  He stated that he had several 
attacks after service.  The diagnosis, as confirmed by x-ray, 
was spastic duodenitis, chronic, recurrent, etiology 
undetermined.  Otherwise, all other systems were noted as 
normal.  Station Hospital records dated in March and May 1959 
reveal no evidence of a stomach condition while in service.

Lay statements dated in June 1959 are of record attesting to 
the veteran's stomach disorder.  

Private medical records extending from 1988 to 1990 include a 
CT scan of the head dated in May 1989, which revealed mild 
diffuse cortical cerebral atrophy otherwise negative CT scan 
of the head.  Another May 1989 entry reveals complaints of 
headaches and sinusitis.  A sinus x-ray study disclosed minor 
thickening of the lateral wall of both maxillary sinuses.  A 
December 1989 entry disclosed that the veteran's stomach was 
doing well.  

Private medical hospital records dated from August to October 
1991 diagnoses of diverticulitis and constipation.  In an 
August 1991 record, the veteran reported that he had been 
diagnosed with stomach cancer two years earlier.  He had been 
complaining of swelling and pain in the abdomen for two 
years.  Included in medical records dated in October 1991 are 
entries of "probability of stomach cancer?"  The assessment 
was weight loss, unexplained with bloating, rule out cancer.  
An abdominal ultrasound in October 1991 disclosed a normal 
spleen, no evidence of gallstones, a normal stomach, and an 
overall normal gastrointestinal system and small bowel 
follow-through.  

In October 1991, the veteran claimed entitlement to service 
connection for a stomach disorder directly due to exposure to 
atomic radiation while aboard the USS Mispillion when an atom 
bomb was detonated in the Marshall Islands.  

A private medical record dated in February 1992 reveals a 
normal stomach.  

In June 1993, the veteran claimed entitlement to service 
connection for memory loss due to exposure to ionizing 
radiation during atomic weapons testing.  
In a rating decision dated in January 1994, the RO denied 
service connection for cerebral atrophy, claimed as memory 
loss.  The RO based its decision on the veteran's service 
medical records and 1982 to 1990 private medical records, all 
of which failed to demonstrate evidence of this disorder in 
service or within one year of separation from service.  
Furthermore, the RO denied service connection for cerebral 
atrophy due to exposure to ionizing radiation in service on 
the basis that such disorder is not one of the enumerated 
conditions for which service connection can be established 
under these circumstances.  

In January 1999, the veteran had a personal hearing, at which 
time he testified that he did not remember participating in a 
particular operation while in service.  Transcript (T.) at 2.  
He stated that while on board an AO 105 ship, he was issued 
ionize radiation tags, but that he was not treated for 
possible radiation exposure.  (T.) at 3.  He also did not 
recall whether anyone had been treated in sick bay for 
headaches or anything else.  (T.) at 3.  He also testified 
that when the explosions occurred, he was ordered below deck.  
(T.) at 4.  When questioned as to why he thought he had been 
exposed to radiation, the veteran stated that in 1958 or 
1959, a doctor had ordered an exploratory of the stomach and 
told him he had only six to seven months to live.  (T.) at 4.  
Also, the veteran stated that he did not recall whether he 
had been treated in sick bay for stomach problems or 
headaches.  (T.) at 5.  The veteran testified that he did not 
know whether there had been any fallout from the explosions 
and did not recall whether any doctor had indicated his 
medical problems were due to exposure.  (T.) at 7.  

II. Pertinent Law and Regulations

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991); 38 
C.F.R. § 3.303 (1999).  

Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311 (1999).  In all claims in which it is established that 
a radiogenic disease first became manifested after service 
and was not manifest to a compensable degree within any 
applicable presumptive period, and it is contended that the 
disease is a result of exposure to ionizing radiation in 
service, an assessment will be made as to the size and nature 
of the radiation dose.  38 C.F.R. § 3.311(a)(1).  To consider 
service connection under section 3.311, the evidence must 
show the following: (1) the veteran was exposed to ionizing 
radiation in service; (2) the veteran subsequently developed 
a radiogenic disease; and (3) such disease first became 
manifest five years or more after exposure.  38 C.F.R. §§ 
3.311(b)(1), (b)(2), and (b)(5)(iv).  If any of the foregoing 
three requirements have not been met, service connection for 
a disease claimed as secondary to exposure to ionizing 
radiation will not be granted under § 3.311.  38 C.F.R. § 
3.311(b)(1)(iii) (1999).  

Where certain diseases are manifested in radiation-exposed 
veterans, service connection may be granted on a presumptive 
basis.  38 U.S.C.A. §§ 1112(c), 1113 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.309(d) (1999).  Radiation-exposed 
veterans include those, who while serving on active duty, 
participated in a radiation-risk activity, including onsite 
participation in a test involving the atmospheric detonation 
of a nuclear device; the occupation of Hiroshima or Nagasaki, 
Japan by United States forces during the period beginning on 
August 6, 1945 and ending July 1, 1946; internment as a 
prisoner of war in Japan or service on active duty in Japan 
immediately following such internment during World War II 
which resulted in an opportunity for exposure to ionizing 
radiation comparable to that of the United Stated occupation 
forces in Hiroshima or Nagasaki, Japan during the period 
beginning on August 6, 1945 and ending July 1, 1946.  38 
C.F.R. § 3.309(d)(3)(i) & (3)(ii)(A) and 3.309(d)(3)(v)(B).  

The diseases referred to in the pertinent regulations 
include: leukemia (other than chronic lymphocytic leukemia); 
cancer of the thyroid; cancer of the breast; cancer of the 
pharynx; cancer of the esophagus; cancer of the stomach; 
cancer of the small intestine; cancer of the pancreas; 
multiple myeloma; lymphomas (except Hodgkin's disease); 
cancer of the bile ducts; cancer of the gall bladder; primary 
liver cancer (except if cirrhosis or hepatitis B is 
indicated); cancer of the salivary gland; and cancer of the 
urinary tract.  

Even though a disability is not initially manifested during 
service or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  See 38 U.S.C.A. § 
1113(b) (West 1991); 38 C.F.R. § 3.303(d) (1999).  
Notwithstanding the foregoing presumptions, the United States 
Court of Appeals for the Federal Circuit (hereinafter 
"Federal Circuit") has held that specific VA regulations 
which provide for presumptive service connection due to 
radiation exposure do not preclude an appellant from 
establishing service connection with proof of actual, direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1040 (1995).

The threshold question to be answered in the veteran's appeal 
is whether he has presented evidence of a well-grounded 
claim.  Under the law, a person who submits a claim for 
benefits shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded. 38 U.S.C.A. § 
5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  A 
claim need not be conclusive but only possible to satisfy the 
initial burden of § 5107(a).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the veteran in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy, 1 Vet. App. 78 (1990).

The Federal Circuit held that, "For a claim to be well 
grounded, there must be (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in[-]service occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an in-service [disease or injury] and the current 
disability.  Where the determinative issue involves medical 
causation, competent medical evidence to the effect that the 
claim is plausible is required."  Epps v. Gober, 126 F.3d 
1464, 1468 (Fed. Cir. 1997) quoting Epps v. Brown, 9 Vet. 
App. 341, 343-344 (1996); see 38 C.F.R. §§ 3.303, 3.307, 
3.309; Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  For the 
purpose of determining whether a claim is well grounded, the 
credibility of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 75 (1995).

The Board notes here that evidence that requires medical 
knowledge, such as in this case, must be provided by someone 
qualified as an expert by knowledge, skill, experience, 
training, or education.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).

If new and material evidence is presented or secured with 
respect to a claim that has been previously disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.  

In determining whether to reopen previously and finally 
denied claims, a three-step analysis is applied.  Elkins v. 
West, 12 Vet. App. 209 (1999).  Under the Elkins test, the 
Board must first determine whether the veteran has presented 
new and material evidence pursuant to 38 C.F.R. § 3.156(a) in 
order to have a finally decided claim reopened under 
38 U.S.C.A. § 5108.  Second, if new and material evidence has 
been presented, immediately upon reopening the claim, the 
Board must determine whether, based upon all the evidence of 
record in support of the claim, the claim as reopened is well 
grounded under 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded, the Board may then proceed to evaluate the 
merits of the claim, but only after ensuring the VA's duty to 
assist under 38 U.S.C.A. § 5107(b) has been satisfied.  See 
Winters v. West, 12 Vet. App. 203 (1999).

Once a denial of a claim has become final, it cannot 
subsequently be reopened unless the veteran has presented new 
and material evidence.  38 U.S.C.A. § 5108.  New and material 
evidence means evidence not previously submitted; evidence 
that bears directly and substantially upon the specific 
matter under consideration; evidence that is neither 
cumulative nor redundant; and evidence that by itself or in 
connection with that previously assembled is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).  For the limited 
purpose of determining whether to reopen a claim, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

III.	Analysis

Service connection 

The veteran contends that while he served in the Marshall 
Islands, he was exposed to radiation during atomic bomb 
explosions, which in turn caused him to develop headaches and 
a stomach disorder.  The veteran may establish service 
connection on a direct basis or presumptively, or based on 
exposure to ionizing radiation under the provisions of 38 
C.F.R. § 3.311.  However, in either case, it is incumbent 
upon the veteran to first establish a well-grounded claim.  
Epps v. Gober, at 1464, 1468; Caluza at 506. 

In this vein, the veteran's claim of service connection for a 
stomach disorder fails.  In spite of the veteran's 
contentions, overall, the clinical evidence of record does 
not substantiate that he incurred a disability during his 
period of active service, that he was exposed to radiation 
during his period of service, or that a stomach disease 
associated with such exposure subsequently resulted, in other 
words, a radiogenic disease developed.  Furthermore, there is 
no evidence to support current stomach disability.  Thus, he 
fails to establish a well-grounded claim.  Id.  

The veteran alleges specifically that he developed stomach 
cancer due to radiation exposure; however, there is no 
diagnosis of stomach cancer associated with the veteran's 
claims folder.  As indicated above, March and May 1959 
Station Hospital records reveal no evidence of a stomach 
condition while in service.  The record is clear that at one 
point, in 1959, the veteran was diagnosed with spastic 
duodenitis; however, there was no evidence of ulcers or 
stomach disorders otherwise.  Moreover, although there was a 
question as to the probability of stomach cancer as noted 
above in an October 1991 record, there was never a diagnosis 
per se or clinical evidence that tended to suggest the 
presence of such disability.  The most recent clinical data 
indicate chronic constipation and nothing more.  

Furthermore, the veteran in this case has presented no 
evidence of the skills and training required to render a 
medically competent opinion.  Given that this case requires a 
determination of a medical nexus between current stomach 
disability and the veteran's period of service, his 
statements to the effect that his stomach condition is a 
direct result of exposure to radiation while on active duty, 
with nothing more, do not amount to medically competent 
evidence so as to establish a well-grounded claim.  Espiritu 
at 492.  

Thus, considering the evidence of record, there are no 
clinical data to support that a stomach disorder was incurred 
in or aggravated by service.  Furthermore, even assuming that 
the veteran had a current stomach disability, there is no 
medical evidence to substantiate a medical nexus between any 
post-service disability and his period of service.  
Therefore, in these respects, the veteran has not established 
a well-grounded claim.  Epps v. Gober, at 1464, 1468; Caluza 
at 506.  

In this case, in view of the veteran's failure to submit 
competent evidence that satisfies the aforementioned 
requirements, the Board must conclude that the claim is not 
well grounded and, therefore, must be denied.  Edenfield v. 
Brown, 8 Vet. App. 384, 390 (1995).  Further, since this 
claim is not well grounded, the VA does not have a statutory 
duty to assist the veteran in the development of the case.  
38 U.S.C.A. § 5107(a); see also Morton v. West, 12 Vet. 
App. 477 (1999).  

With respect to the veteran's allegations of headaches 
related to atomic explosions during service, again, the 
veteran fails to establish a well-grounded claim.  
Essentially, there are no clinical data to support injury or 
disease coincident with the veteran's period of service.  The 
veteran's service medical records are silent for any 
pertinent findings.  Furthermore, there is no evidence of 
record to substantiate that the veteran was exposed to 
radiation during service.  Moreover, headaches are not one 
the radiogenic diseases for which the veteran would be 
entitled to service connection based on exposure to ionizing 
radiation.  Thus, in this regard, the veteran fails to 
establish a well-grounded claim.  

Furthermore, other than a May 1989 CT scan of the head, in 
which there were indications of mild diffuse cerebral 
atrophy, and a sinus x-ray study that disclosed some 
thickening of the wall of the maxillary sinuses, all results 
related to the veteran's head were negative.  Also, there are 
no clinical data to indicate or that tend to suggest current 
headaches.  Thus, in this respect as well, the veteran fails 
to establish a well-grounded claim.  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992).  

As noted above, the veteran has not submitted evidence of the 
requisite skills or training so as to render his assertions 
medically competent.  Thus, statements that his headaches are 
directly related to radiation exposure from explosions during 
active duty do not constitute, in and of themselves, 
medically competent evidence in support of his claim.  
Espiritu at 492.   Therefore, in this regard, his claim 
fails.

In view of this fact, VA has no further duty to assist the 
veteran in the development of his claim.  38 U.S.C.A. 
§ 5107(a); see also Morton at 477.

New and material evidence

The Board has determined that since the last and final RO 
determination in 1994, the veteran has not submitted new and 
material evidence to reopen his service connection claim 
pursuant to 38 C.F.R. 3.156(a).  The Board acknowledges that 
since that final determination, the veteran has submitted 
some new evidence and duplicates of prior records, such as 
copies of his service personnel records, previously 
considered.  Nonetheless, as to the evidence new to the 
record, it is not material, as it does not bear directly and 
substantially upon the specific matter under consideration, 
and is not, by itself or in connection with evidence 
previously assembled, so significant that it must be 
considered in order to fairly decide the merits of the claim.  
That is, the evidence does not bear directly and 
substantially on whether the veteran's post-service cerebral 
atrophy or memory loss is causally related to his period of 
service.

Overall, the new evidence submitted contains nothing to 
substantiate the veteran's particular service connection 
claim.  Specifically, private outpatient records are 
indicative of treatment for other disability.  Those records 
do not provide clinical evidence that any post-service 
cerebral atrophy or memory loss relates in any way to his 
period of active service.  Moreover, the veteran's statements 
alone do not equate with competent medical evidence so as to 
establish entitlement to service connection. 
Thus, in sum, the veteran has submitted new evidence to the 
record because the evidence was not previously before the RO 
at the time of the 1994 decision.  However, the evidence is 
not material, because it does not bear directly and 
substantially upon the matter under consideration and is not 
so significant that it must be considered to fairly decide 
the merits of the claim.  Treatment records dated many years 
after service that relate primarily to other conditions and 
merely make mention of prior examinations for memory loss 
lack significance when the central question is in-service 
incurrence.   Likewise, remote treatment records do not 
"contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability."  
Hodge v. West, 155 F.3d 1356, 1363(1998).  


ORDER

Service connection for headaches as a result of ionizing 
radiation exposure is denied.

Service connection for a stomach disorder (passing mucous) as 
a result of ionizing radiation exposure is denied.  

New and material evidence to reopen the veteran's claim of 
entitlement to service connection for memory loss as a result 
of ionizing radiation exposure has not been submitted; the 
appeal is denied.



_______________________________
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals

 


